DETAILED ACTION

This action is in response to the claimed listing filed on 02/14/2022. 
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a non-transitory computer-readable medium (Claims 1-6), a method (Claims 7-12), and a system (Claims 13-20), featured for generating a report from determining an operation associated with an uncompleted executed application. The claim invention recites, in part, to include at least features,
“…determining that the operation associated with the application did not complete within a
threshold period of time; responsive to determining that the operation associated with the application did not complete within the threshold period of time; rebuilding the first query corresponding to the operation by replacing the bind variable in the first query with a statically bound value to generate a second query; generating a report that is based at least on the second query..”, as recited in independent claim 1, and similarly in independent claims 7 and 13.
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved. Search is performed and updated. Accordingly, the features, as recited above and incorporated into the software globalization management, are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of 



TTV
March 01, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191